DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims under 35 USC 112(f) is withdrawn in view of the amendment to the claims.
The rejection of claims 12-13 and 15 under 35 USC 112(b) is withdrawn in view of the amendment to or cancelation of the claims.  Note that claim 14 remains rejected.
The rejection of claims 1-8, 12-13 and 15 under 35 USC 112(a), enablement, is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1-8 and 12-15 under 35 USC 112(a), written description, is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1, 3, 5-9, 12 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by US 9,352,037 B2 (cited in the IDS filed 5/14/19) is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1, 3 and 5-14 under 35 U.S.C. 102(a)(2) as being anticipated by US 20160333093A1 (cited in the IDS filed 5/14/19) is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1, 3, 5 and 8 under 35 U.S.C. 102(a)(1) as anticipated by or claims 1, 3, 5 and 8-10 under 35 U.S.C. 103 as obvious over US Weiskopf et al. (Science, 341:88-91, 2013, including supplemental material, cited in the IDS filed 5/14/19) is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1-10, 12, 13 and 15 under 35 U.S.C. 103 as being unpatentable over U 9,352,037 B2 as applied to claims 1, 3, 5-9, 12 and 13, and further in view of Weiskopf et al. (Science, 341:88, 2013), WO 2012/058592 A2, US Food and Drug Administration ((FDA), Medical Guide Epogen, Reference ID: 3138387, pp. 1-5, 2012) and Matsukuma et al. (J. Mol. Diagnostics, 8(4):504-512, 2006), all references cited in the cited in the IDS filed 5/14/19, is withdrawn in view of Applicant’s arguments and amendment to and cancelation of the claims.

Nucleotide and/or Amino Acid Sequence Disclosures
The Incorporation by Reference paragraph of the electronically filed sequence listing text file (02/09/2021) is missing or incomplete. As discussed in MPEP § 2422.03(I), the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.

Information Disclosure Statement
Reference #2, Poschau et al., 2015, cited in the IDS filed 2/9/21, was not included with the IDS. Instead, only a first page from the Chinese report was included.  As a result, the Examiner has crossed through that reference on the IDS, and instead included it in the attached PTO-892 so that a copy of Poschau et al. will be present in the record.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the reasons set forth in the previous Office action and as recast here addressing the amendment adding a dosage to the claim.
Claim 14 cites the term “priming dose”, however, there is no definition of that term in the specification and it is unclear what needs to be done in order to prime. It is not clear what makes the dose “priming” instead of not priming. As a result, the metes and bounds of the claim are not clear.

Even though the claim has been amended to recite that priming dose is of 1 mg/kg, it remains unclear what needs to be done.  The specification in paragraph [0014] says that in some embodiments the priming dose of anti-CD47 agent is effective “for an increase in reticulocyte production”. Adding information such as that to claim 14 would provide information on what needs to be done and provide context to the claim so that metes and bounds would be clear.

New:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,344,094 B2. Although the claims at issue are both sets of claims are now drawn to a method of treating EGFR-expressing colorectal carcinoma in an individual (in vivo) with an agent that blocks CD47 activity, including wherein the agent is an antibody that binds CD47, and an antibody that specifically binds to EGFR, and the colorectal carcinoma cells are tested for the presence of an activating mutation in one or more of KRAS, NRAS and BRAF (patented claim 1 and instant claim 2). Both sets of claims specify that depletion of target cells is enhanced relative to monotherapy (patented claim 3 and instant claim 8) and that the anti-CD47 antibody comprises an IgG4 Fc region (patented claim 5 and instant claim 10). 

Claims 1-4, 8, 10, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,344,094 B2 as applied to claims 1-3, 8 and 10 above and further in view of WO 2011/143624 A2, Willingham et al. (Proc. Natl. Acad. Sci. USA, 109(17): 662-6667, April 2012) and US Food and Drug Administration ((FDA), Medical Guide Epogen, Reference ID: 3138387, pp. 1-5, 2012) all  cited in the IDS filed 5/14/19.
As the specifications discuss non-antagonistic EGFR antibodies (col. 12, lines 53-58, of the patent), clearly such antibodies are encompassed. While the patented claims are drawn generically to a CD47 activity-blocking antibody, WO 2011/143624 teaches that anti-CD47 antibodies of the invention increase phagocytosis and include antibody 5F9 (e.g., Fig. 14), the CDRs of which are shown in Figures 9A-B and are the same as instant claim 11. Patent claims do not recite further administering an effective dose of an erythropoietin stimulating agent to increase patient hematocrit, however, Willingham et al. teach that treatment with an anti-CD47 antibody and rituximab to treat inhibit tumor growth led to short-term anemia (p. 6665, col. 1, first paragraph). The Medication Guide from the US FDA for Epogen teaches that Epogen is a drug which a man-made form of human erythropoietin that can reduce the need for a blood cell transfusion by stimulating bone marrow to produce more red blood cells. It can be used to treat anemia caused by chemotherapy.  Therefore, it would have been obvious to administer an erythropoietin stimulating agent such as Epogen to counter anemia brought about by cancer therapy involving an anti-CD47 antibody and additional antibody.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (PLoS ONE, 2015, cited in the IDS filed 2/9/21) includes several of the instant inventors as authors and discloses the combined treatment of AML xenografted mice with humanized anti-CD47 IgG4 antibody, Hu5F9-G4, and rituximab. On page 18/23, at the end of the second paragraph, it is discussed that Hu5F9-G4 synergized with rituximab to eliminate non-odgkin’s lymphoma in xenograft models and that this likely involved pro-phagocytic signaling through Fc-receptors on phagocytes coupled with blockade of the anti-phagocytic CD47 signal by Hu5F9-G4. “We anticipate that Hu5F9-G4 will synergize with any antibody capable of engaging Fc-receptors to deliver a pro-phagocytic signal including trastuzumab, cetuximab, and many other antibodies for oncologic indications.” Nevertheless, there is no discussion of treating, specifically, metastatic colorectal cancer or a cancer expressing EGFR mutations. The prior art teaches away from the expectation of successful treatment of an EGFR-expressing cancer comprising a RAS or BRAF mutation (e.g., see Sorich et al. below, as well as the FDA and Seow et al. references discussed in the previous Office action on pp. 17-18). 
Sorich et al. (Annals Oncol. 26:13-21, Aug. 2014) used meta-analysis for nine randomized, controlled trials looking at efficacy of anti-EGFR monoclonal antibody therapy for RAS-containing (KRAS or NRAS) metastatic colorectal cancer (mCRC) tumors. It was found that no progression-free survival or overall survival benefit “was evident with use of anti-EGFR mAbs for tumors harboring any RAS mutation (P>0.05).” It was concluded, “Tumors harboring one of the new RAS mutations are unlikely to significantly benefit from anti-EGFR mAb therapy in mCRC.” This reference directly teaches away from treating metastatic EGFR-expressing colorectal carcinoma cells in which an activating mutation in KRAS and/or NRAS is present.
Lutterbuese (Proc. Natl. Acad. Sci. U.S.A. 107 (28), 12605-12610, 2010) teaches bispecific T-cell-engaging (BiTE) antibodies that binds both EGFR and CD3 were cytotoxic to EGFR-expressing cells through T-cell lysis, including CRC cell lines comprising a KRAS or BRAF mutation (p. 12606, col. 2, second full paragraph). This was true whether the EGFR-binding portion was cetuximab- or panitumumab-based. Because of the mechanism of action, i.e.,through T-cells, the function of the BiTE antibodies in not expected to be affected by EGFR mutations that act downstream in the EGFR pathway (p. 12609, col. 1, last paragraph). However, .

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 5, 2021